PER CURIAM.
We reconsider our opinion in the instant case appearing at 316 So.2d 551 (1975), pursuant to the direction of the United States Supreme Court in Bucolo v. Adkins, — U.S. —, 96 S.Ct. 1086, 47 L.Ed.2d 301, 44 U.S.L.W. 3500 (1976). That Court, referring to its opinion in Bucolo v. Florida, 421 U.S. 927, 95 S.Ct. 1651, 44 L.Ed.2d 84 (1975), held this state was “clearly foreclosed” from proceeding further in this cause.
In accordance therewith, the convictions of appellants are reversed and they are hereby discharged from further response to these proceedings.
It is so ordered.
OVERTON, C. J., and ROBERTS, ADKINS, BOYD and ENGLAND, JJ., concur.